Opinion of the court, by
Judge Collet :
Does the complainant, in his bill, state such facts as will authorize this court to enjoin the proceedings in the action at law? The complainant, by his bill, relies for relief on three grounds:
1. That there is a plat, in the clerk’s office of Hamilton county, which shows that the land in dispute was situate beyond the *450bounds of the town of Cincinnati, when the order to sell lands, of May term, 1804, was made by the court of common pleas; and, consequently, as it was unimproved, was embraced by that order; whereas, on the trial at law, the plat exhibited in evidence was erroneous, and showed that the premises in controversy were situate within the town of Cincinnati at the time the said order to sell was made, and, consequently, not embraced by that order.
2. That the sale of the land was necessary for the payment of the debts due from the estate of Ludlow; that*it was fairly made by the administrators for its full value, and the purchaso money all appropriated to the payment of the debts due from the estate of Ludlow.
3. That the agreement of Garrard and Parks, referred to by the bill, is a fraud on the covenants of Parks, contained in his deeds to the complainant for the premises, and an equitable bar to the recovery of the premises by the heirs of Ludlow.
As to the first ground for relief. The title of the complainant depends on the orders of the court of common pleas directing the administrators of Ludlow to sell the property, and on the compliance, on the part of the administrators, with the orders and the law, in effecting the sale to Parks. Of the authority to vest this power to sell, and of the compliance with the law and orders, in perfecting this sale, the court of law had jurisdiction to inquire; and further, the court of law did make this investigation. Whether the court of law erred in opinion is not a proper subject of inquiry for a court of equity, nor whether a fair and impartial trial was had at law, unless the complainant shows clearly to the court that he had a good defense at law and was prevented from availing himself of it, by fraud or pure accident, without any fault or negligence of himself or his agents. 2 Pet. Cond. 518.
That an erroneous plat was used on the trial, showing that the premises were situate within the town of Cincinnati, at the time the order to sell land, of May term, 1804, was made; that the promises were then unimproved; that there is a correct plat in the ■clerk’s office of Hamilton county, showing that the premises were not within the town of Cincinnati at that time, if its production •would probably have altered the verdict, is not a sufficient showing to authorize this court to grant relief.
If the erroneous plat was fraudulently made, and imposed on .the court at the trial, by the heirs of Ludlow, or the complainant *451was prevented, by fraud, from using the correct plat, the bill should state how the fraud was practiced, what fraudulent acts were done or words spoken. If he was prevented by accident, the bill should state how: as that the complainant or his agents did not know of the plat in the ^clerk’s office of Hamilton county, in Cincinnati; or if they did know that there was such a plat, that they did not know where it was until after the time within which they could have moved the court of law to grant a new trial.
Should this court enjoin this judgment, and order a new trial at law, because a fair trial had not been had, it must order a new trial in every case where the defendant may, in general terms, allege fraud in the plaintiff in obtaining the verdict against him, and that there existed evidence which would probably change the verdict. From their feelings, defendants would do this with a pure conscience in most of the cases where verdicts are against them. Hence courts of chancery, before they order a cause reheard at' law, require that the complainant should show that he used due diligence in preparing and conducting his defense at law, but that he was prevented from then making it, by circumstances beyond his control. 3 Johns. Ch. 350.
The second ground for relief is, that the sale of this land was necessary for the payment of the debts due from the estate; that it was fairly made for full value, and that the proceeds of the sale were appropriated to the payment of the debts due from the estate.
As to this, the title to or lien on- the land, in behalf of the complainant, if it exists, is strictly legal, and must arise from the authority of the court of common pleas to issue the orders referred to by the bills of the complainant, and from the compliance of the administrators with those orders, and the law, in making the sale of the premises to Parks. 2 Ohio, 393. Those inquiries have beon made by the court of law; it has been there.decided that the sale was without authority; and that the complainant’s title was therefore defective. The complainant, if he had purchased directly from the administrator, could not have a lien on the land in controversy superior to that of any other person who had furnished the administrators with money to be appropriated to the payment of the debts due from the estate; and which they had so appropriated. This would not create a lion on the lands inherited *452by the heirs from tho intestate. 1 Ohio, 522 ; 3 Ohio, 332. If the complainant has a right to recover *any part of the purchase money paid by Parks to the administrators of Ludlow, the administrators must, undoubtedly, be parties to the suit. 1 Ohio, 522. That the complainant has made valuable and expensive improvements on the premises, does not authorize this court to enjoin the proceedings in the ejectment for the recovery of the premisos. The right of a defendant in ejectment to recover payment for the improvements he has made on the premises recovered of him, is given by the occupying claimant laws; tho rules and mode by which the amount shall bo ascertained, are prescribed by these laws, and the proceedings are all required to be in the court of law in which the ejectment is tried. The law does not give to this court jurisdiction in such cases. The remedy at law is as plain and as adequate as the legislature chose to make it.
3. That the agreement of Garrard and Parks is a fraud on the covenants in the complainant’s deeds from Parks, and entitles the complainant to relief against the judgment at law. The agreement of Garrard and Parks can not injuriously affect the rights of the complainant. It does not place him in a worse situation in respect to his rights of recovery of the purchase money and interest of Parks, since tho complainant did not assent to it. If the covenants contained in the agreement of Garrard and Parks, to indemnify Parks against his covenants of warranty with the complainant, can operate as an estoppel to prevent Garrard, or the other heirs of Ludlow, from setting up their legal title to the premises, it would be by giving to these covenants of Garrard an effect not probably intended by Garrard and Parks at the time they made them. This court will not sustain a bill to extend the operation of an agreement beyond the intention of the parties when they entered into it. It will, in many cases, sustain a bill to prevent its being so extended. Estoppels are not favored by courts of law, and less by court of chancery. Whether this article can have this operation in a court of law or not, this court will not determine, nor will it sustain a bill to give it this effect.
Upon this whole case, this court is clearly of opinion that the complainant’s bill does not state such facts as would authorize *the court on the hearing, if they were all proved, to decree for the complainant. The bill must, therefore, be dismissed at the complainant’s costs.